UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6374



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

TRUMAN LEO MCGLAMRY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-88-136-G, CA-95-301-2)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Truman Leo McGlamry, Appellant Pro Se. David Bernard Smith, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1988), as amended by Act
of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law Co-op. Advance Sheet June

1996). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. We deny Appellant's motion to proceed through a

next friend and for access to the record. United States v.
McGlamry, Nos. CR-88-136-G; CA-95-301-2 (M.D.N.C. Jan. 31, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2